
	

113 S2824 IS: Florida Fisheries Improvement Act
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2824
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to promote sustainable
			 conservation and management for the Gulf of Mexico and South Atlantic
			 fisheries and the communities that rely on them, and for other purposes.
	
	
		1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Florida Fisheries Improvement Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. References to the Magnuson-Stevens Fishery Conservation and Management Act.
					TITLE I—Conservation and management
					Sec. 101. Regional fishery management councils.
					Sec. 102. Contents of fishery management plans.
					Sec. 103. Rebuilding overfished and depleted fisheries.
					Sec. 104. Funding for stock assessments, surveys, and data collection.
					Sec. 105. Capital construction.
					Sec. 106. Fisheries disaster relief.
					Sec. 107. Regional fishery conservation and management authorities.
					Sec. 108. Study of allocations in mixed-use fisheries.
					TITLE II—Fishery information, research, and development
					Sec. 201. Fisheries research.
					Sec. 202. Improving science.
					Sec. 203. Focusing assets for improved fisheries outcomes.
					Sec. 204. Gulf of Mexico red snapper catch limits; repeal.
				2.References to the Magnuson-Stevens Fishery Conservation and Management ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1801 et seq.).IConservation and management101.Regional fishery management councils(a)Voting membersSection 302(b)(2)(D) (16 U.S.C. 1852(b)(2)(D)) is amended—(1)in clause (i)—(A)by striking Fisheries and inserting Fishery; and(B)by inserting or the South Atlantic Fishery Management Council after Management Council; and(2)by striking clause (iv).(b)Committees and advisory panelsSection 302(g)(1)(B) (16 U.S.C. 1852(g)(1)(B)) is amended to read as follows:(B)Each scientific and statistical committee shall—(i)provide its Council ongoing scientific advice for fishery management decisions, including
			 recommendations for acceptable biological catch, preventing overfishing,
			 maximum sustainable yield, achieving rebuilding targets, and reports on
			 stock status and
			 health, bycatch, habitat status, social and economic impacts of management
			 measures, and sustainability of fishing practices; and(ii)carry out the requirements of this subparagraph in a transparent manner, allowing for public
			 involvement in the process..(c)FunctionsSection 302(h) (16 U.S.C. 1852(h)) is amended—(1)in paragraph (7)(C), by striking and at the end;(2)by redesignating paragraph (8) as paragraph (9); and(3)by inserting after paragraph (7) the following:(8)have the authority to use alternative fishery management measures in a recreational fishery (or the
			 recreational component of a mixed-use fishery), including extraction
			 rates, fishing mortality, and harvest control rules, to the extent they
			 are in accordance with the requirements of this Act; and.(d)Webcasts of council meetingsSection 302(i)(2) (16 U.S.C. 1852(i)(2)) is amended by adding at the end the following:(G)Unless closed in accordance with paragraph (3), each Council shall, where practicable, make
			 available on the Internet website of the Council a video or audio webcast
			 of each meeting of the Council and each meeting of the scientific and
			 statistical committee of the Council not later than 30 days after the date
			 of the conclusion of such meeting..102.Contents of fishery management plansSection 303 (16 U.S.C. 1853) is amended by adding at the end the following:(d)Limitations(1)In generalThe requirements under subsection (a)(15) shall not—(A)apply to a species in a fishery that has a mean life cycle of 18 months or less, or to a species in
			 a fishery with respect to which all spawning and recruitment occurs beyond
			 State waters and the exclusive economic zone, unless the Secretary has
			 determined the fishery is subject to overfishing of that species; and(B)limit or otherwise affect the requirements of section 301(a)(1) or 304(e) of this Act.(2)ConstructionNothing in this subsection shall be construed to affect any effective date regarding the
			 requirements
			 under subsection (a)(15) otherwise provided for under an international
			 agreement in which the United States participates..103.Rebuilding overfished and depleted fisheriesSection 304(e)(4)(A) (16 U.S.C. 1854(e)(4)(A)) is amended  to read as follows:(A)specify a time period for rebuilding the fishery that—(i)shall be as short as possible, taking into account the status and biology of any overfished stocks
			 of fish, the needs of fishing communities, recommendations by
			 international organizations
			 in which the United States participates, and the interaction of the
			 overfished stock of fish within the marine ecosystem; and(ii)except where management measures under an international agreement with the United States
			 participates dictate otherwise, shall not exceed—(I)10 years, except in cases where the biology of the stock of fish or other environmental conditions
			 dictate otherwise; or(II)the sum of the time in which the affected stock of fish is expected to rebuild to its maximum
			 sustainable yield biomass level in the absence of any fishing mortality,
			 and the mean generation of time of the affected stock of fish, if those
			 time values are the best scientific information available;.104.Funding for stock assessments, surveys, and data collectionSection 311(e)(1) (16 U.S.C. 1861(e)(1)) is
			 amended—(1)in subparagraph (E), by striking ; and and inserting a semicolon;(2)in subparagraph (F), by striking the period at the end and inserting ; and; and(3)by inserting after subparagraph (F) the following:(G)the costs of stock assessments, surveys, and data collection in fisheries managed under this Act.. 105.Capital construction(a)Definitions; eligible and qualified fishery facilitiesSection 53501 of title 46, United States Code, is amended—(1)by striking (7) United states foreign trade.— and inserting (11) United States foreign trade.—;(2)by striking (8) Vessel.— and inserting (12) Vessel.—;(3)by redesignating paragraphs (5), (6), and (7) as paragraphs (8), (9), and (10), respectively;(4)by redesignating paragraphs (2), (3), and (4) as paragraphs (4), (5), and (6), respectively;(5)by redesignating paragraph (1) as paragraph (2);(6)by inserting before paragraph (2), as redesignated, the following:(1)Agreement fishery facilityThe term agreement fishery facility means an eligible fishery facility or a qualified fishery facility that is subject to an agreement
			 under this chapter.;(7)by inserting after paragraph (2), as redesignated, the following:(3)Eligible fishery facility(A)In generalSubject to subparagraph (B), the term “eligible fishery facility” means—(i)for operations on land—(I)a structure or an appurtenance thereto designed for unloading and receiving from a vessel,
			 processing,
			 holding pending processing, distribution after processing, or holding
			 pending distribution, of fish from a fishery;(II)the land necessary for the structure or appurtenance described in subclause (I); and(III)equipment that is for use with the structure or appurtenance that is necessary to perform a
			 function described in subclause (I);(ii)for operations not on land, a vessel built in the United States and used for, equipped to be used
			 for, or of a type normally used for, processing fish; or(iii)for aquaculture, including operations on land or elsewhere—(I)a structure or an appurtenance thereto designed for aquaculture;(II)the land necessary for the structure or appurtenance;(III)equipment that is for use with the structure or appurtenance and that is necessary to perform a
			 function described in subclause (I); and(IV)a vessel built in the United States and used for, equipped to be used for, or of a type normally
			 used for, aquaculture.(B)Ownership requirementUnder subparagraph (A), the structure, appurtenance, land, equipment, or vessel shall be owned by—(i)an individual who is a citizen of the United States; or(ii)an entity that is—(I)a citizen of the United States under section 50501 of this title; and(II)at least 75 percent owned by citizens of the United States, as determined under section 50501 of
			 this title.; and(8)by inserting after paragraph (6), as redesignated, the following:(7)Qualified fishery facility(A)In generalSubject to subparagraph (B), the term qualified fishery facility means—(i)for operations on land—(I)a structure or an appurtenance thereto designed for unloading and receiving from a vessel,
			 processing,
			 holding pending processing, distribution after processing, or holding
			 pending distribution, of fish from a fishery;(II)the land necessary for the structure or appurtenance; and(III)equipment that is for use with the structure or appurtenance and necessary to perform a function
			 described in subclause (I);(ii)for operations not on land, a vessel built in the United States and used for, equipped to be used
			 for, or of a type normally used for, processing fish; or(iii)for aquaculture, including operations on land or elsewhere—(I)a structure or an appurtenance thereto designed for aquaculture;(II)the land necessary for the structure or appurtenance;(III)equipment that is for use with the structure or appurtenance and necessary for performing a
			 function described in subclause (I); and(IV)a vessel built in the United States.(B)Ownership requirementUnder subparagraph (A), the structure, appurtenance, land, equipment, or vessel shall be owned by—(i)an individual who is a citizen of the United States; or(ii)an entity that is—(I)a citizen of the United States under section 50501 of this title; and(II)at least 75 percent owned by citizens of the United States, as determined under section 50501 of
			 this title..(b)Eligible fishery facilities(1)Definition of SecretaryParagraph (9)(A) of section 53501 of title 46, United States Code, as redesignated by subsection
			 (a) of this section, is amended to read as follows:(A)the Secretary of Commerce with respect to—(i)an eligible vessel or a qualified vessel operated or to be operated in the fisheries of the United
			 States; or(ii)an eligible
			 fishery facility or a qualified fishery facility;.(2)Establishing a capital construction fundSection 53503 of title 46, United States Code, is amended—(A)in subsection (a)—(i)by inserting or eligible fishery facility after eligible vessel; and(ii)by striking the period at the end and inserting or fishery facility.; and(B)by amending subsection (b) to read as follows:(b)Allowable purposeThe purpose of the agreement shall be—(1)to provide replacement vessels, additional vessels, or reconstructed vessels, built in the United
			 States and documented under the laws of the United States, for operation
			 in the United States foreign, Great Lakes, noncontiguous domestic, or
			 short sea transportation trade or in the fisheries of the United States;
			 or(2)to provide for the acquisition, construction, or reconstruction of a fishery facility owned by—(A)an individual who is a citizen of the United States; or(B)an entity that is—(i)a citizen of the United States under section 50501; and(ii)at least 75 percent owned by citizens of the United States, as determined under
			 section 50501..(c)Agreement fishery facilities(1)Deposits and withdrawalsSection 53504(b) of title 46, United States Code, is amended by striking the period at the end and
			 inserting or an agreement fishery facility..(2)Ceiling on depositsSection 53505 of title 46, United States Code, is amended—(A)in subsection (a)—(i)paragraphs (1), by inserting or agreement fishery facilities after agreement vessels;(ii)in paragraph (2), by striking the semicolon at the end and inserting or agreement fishery facilities; and(iii)in paragraph (3) by inserting or agreement fishery facility after agreement vessel
					both places that term appears; and(B)in subsection (b)—(i)by inserting or agreement fishery facility after an agreement vessel; and(ii)by inserting or fishery facility after the vessel.(d)Qualified fishery facilities(1)Qualified withdrawalsSection 53509(a) of title 46, United States Code, is amended—(A)in paragraph (1), by striking qualified vessel; or and inserting qualified vessel, or the acquisition, construction, or reconstruction of a qualified fishery
			 facility; or; and(B)in paragraph (2), by striking qualified vessel.  and inserting qualified vessel, or the acquisition, construction, or reconstruction, of a qualified fishery
			 facility..(2)Tax treatment of qualified withdrawals and basis of propertySection 53510 of title 46, United States Code, is amended—(A)in subsections (b) and (c), by striking or container
					each place that term appears and inserting container, or fishery facility; and(B)in subsection (d), by striking and containers and inserting containers, and fishery facilities.(3)Tax treatment of nonqualified withdrawalsSection 53511(e)(4) of title 46, United States Code, is amended by inserting or fishery facility after vessel.
					(e)Technical amendmentParagraph (8)(A)(iii) of section 53501 of title 46, United States Code, as redesignated by
			 subsection (a) of this section, is amended by striking trade trade and inserting trade.106.Fisheries disaster reliefSection 312(a) (16 U.S.C. 1861a(a)) is amended—(1)by redesignating paragraphs (2) through (4) as
			 paragraphs (3) through (5), respectively; and(2)by inserting after paragraph (1) the
			 following:(2)The Secretary shall make a decision regarding a request  under paragraph (1) not
			 later than
			 90 days after the date the Secretary receives a complete estimate of the
			 economic
			 impact of the fishery
			 resource disaster from the affected State, tribal government, or fishing
			 community..107.Regional fishery conservation and management authorities(a)In generalTitle III (16 U.S.C. 1851 et seq.) is amended by inserting after section 313, the following:313A.Gulf of Mexico fisheries conservation and managementAt least  once every 5 years, the Gulf Council shall review, in accordance with the provisions of
			 this Act, any allocation of
			 fishing privileges among the commercial, recreational, and charter
			 components of a fishery managed under a fishery management plan prepared
			 by the Council, except that the Council may delay action for not more than
			 3 additional 1 year periods if necessary.313B.South Atlantic Fisheries conservation and managementAt least  once every 5 years, the South Atlantic Council shall review, in accordance with the
			 provisions of this Act, any allocation
			 of fishing privileges among the commercial, recreational, and charter
			 components of a fishery managed under a fishery management plan prepared
			 by the Council, except that the Council may delay action for not more than
			 3 additional 1 year periods if necessary..(b)Table of contentsThe table of contents is amended by inserting after the item relating to section 313, the
			 following:313A. Gulf of Mexico fisheries conservation and management.313B. South Atlantic fisheries conservation and management..108.Study of allocations in mixed-use fisheries(a)Study requirementsNot later than 60 days after the date of  the enactment of this Act, the Secretary of Commerce
			 shall enter into an
			 arrangement
			 with the National Academy of Sciences to conduct a study—(1)to provide guidance on criteria that could be used for allocating fishing privileges, including
			 consideration of the conservation and socioeconomic
			 benefits of the commercial, recreational, and charter components of a
			 fishery, to a Regional
			 Fishery Management Council established under section 302 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852)
			 in the preparation of a fishery
			 management plan
			 under that Act; and(2)to identify sources of information that could reasonably support the use of such criteria in
			 allocation decisions.(b)ReportNot later than 1 year after the date a contract is awarded under subsection (a), the National
			 Academy of Sciences
			 shall submit to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report on
			 the study conducted under subsection (a).IIFishery information, research, and development201.Fisheries research(a)Stock assessment planSection 404 (16 U.S.C. 1881c) is amended by adding at the end the
			 following:(e)Stock assessment
				plan(1)In
				generalThe Secretary, in consultation with the Councils, shall
				develop and publish in the Federal Register, on the same schedule
			 as required
				for the strategic plan required under subsection (b), a
			 plan to
				conduct stock assessments for all stocks of fish for which a
			 fishery management
				plan is in effect under this Act.(2)ContentsThe
				plan shall—(A)for each stock of fish for which a stock
				assessment has previously been conducted—(i)establish a
				schedule for updating the stock assessment that is reasonable given
			 the biology
				and characteristics of the stock; and(ii)subject to the availability of
				appropriations, require completion of a new stock assessment, or an
			 update of
				the most recent stock assessment—(I)at least once every 5 years, except a Council may delay action for not more than 3 additional
			 1-year periods;
				or(II)within such other
				time period specified and justified by the Secretary in the plan;(B)for each economically important stock of
				fish for which a stock assessment has not previously been
			 conducted—(i)establish a
				schedule for conducting an initial stock assessment that is
			 reasonable given
				the biology and characteristics of the stock; and(ii)subject to the availability of
				appropriations, require completion of the initial stock assessment
			 not later than 3
				years after the date that the plan is published in the Federal
			 Register unless
			 another time
				period is specified and justified by the Secretary in the plan; and(C)identify data and analysis, especially
				concerning recreational fishing, that, if available, would reduce
			 uncertainty
				in and improve the accuracy of future stock assessments, including
			 whether that
				data and analysis could be provided by nongovernmental sources,
			 including
				fishermen, fishing communities, universities, and research
			 institutions.(3)Waiver of stock
				assessment requirementNotwithstanding subparagraphs (A)(ii) and
				(B)(ii) of paragraph (2), a stock assessment shall not be required
			 for a stock of fish in
			 the plan if
				the Secretary determines that such a stock assessment is not
			 necessary and
				justifies the determination in the Federal Register notice
			 required by this
				subsection..(b)DeadlineNotwithstanding
			 paragraph (1) of section 404(e) of the Magnuson-Stevens Fishery
			 Conservation and Management Act, as added by this section,
			 the
			 Secretary of Commerce shall issue the first stock assessment plan under
			 that
			 section by not later than 1 year after the date of the enactment of this
			 Act.202.Improving
			 science(a)Improving data
			 collection and analysis(1)In
			 generalSection 404 (16 U.S.C. 1881c), as amended by section 201 of this Act, is further
			 amended by adding at the end the following:(f)Improving data
				collection and analysis(1)In
				generalThe Secretary, in consultation with the scientific and
				statistical committees of the Councils established under section
			 302(g), shall
				develop and submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report on
			 facilitating
				greater incorporation of data, analysis, stock assessments, and
			 surveys from
				nongovernmental sources, including fishermen, fishing communities,
				universities, and research institutions, into fisheries management
				decisions.(2)ContentThe
				report under paragraph (1) shall—(A)identify types of data and analysis,
				especially concerning recreational fishing, that can be reliably
			 used for purposes of this Act and
			 the basis
				for establishing conservation and management measures as required
			 by section
				303(a)(1), including setting standards for the collection and use
			 of that data
				and analysis in stock assessments and surveys and for other
			 purposes;(B)provide specific
				recommendations for collecting data and performing analyses
			 identified as
			 necessary to
				reduce the uncertainty referred to in section 404(e)(2)(C);(C)consider the extent to which it is possible to establish a
				registry of persons providing such information; and(D)consider the extent to which the acceptance and use of data and analysis identified in the report
			 in fishery management decisions is practicable..(b)DeadlineThe
			 Secretary of Commerce shall submit the report required under the
			 amendment
			 made by subsection (a) not later than 1 year after the date of
			 the enactment of
			 this Act.203.Focusing assets for improved fisheries outcomes(a)In generalSection 2(b) of the Act of August 11, 1939 (15 U.S.C. 713c–3(b)), is amended—(1)in paragraph (1)—(A)by striking beginning with the fiscal year commencing July 1, 1954, and ending on June 30, 1957,;(B)by striking moneys the first place that term appears and inserting monies; and(C)by striking shall be maintained in a separate fund only for and all that follows and inserting shall only be used for the purposes described under subsection (c).; and(2)by striking paragraph (2).(b)Limitations on bills transferring fundsSection 2(b) of the Act of August 11, 1939 (15 U.S.C. 713c–3(b)), as amended by subsection (a) of
			 this section, is further amended by adding at the end the following:(2)Limitations on bills transferring funds(A)In generalIt shall not be in order in the Senate or the House of Representatives to consider any bill,
			 resolution, amendment, or conference report that reduces any amount in the
			 fund referred to in paragraph (1) in a manner that is inconsistent with
			 such paragraph.(B)Limitation on changes to this paragraphIt shall not be in order in the Senate or the House of Representatives to consider any bill,
			 resolution, amendment, or conference report that would repeal or otherwise
			 amend this paragraph.(C)WaiverA provision of this paragraph may be waived or suspended in the Senate only by the affirmative vote
			 of three-fifths of the Members, duly chosen and sworn.(D)AppealsAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be
			 required to sustain an appeal of the ruling of the Chair on the point of
			 order raised under this paragraph.(E)Rules of the Senate and the House of RepresentativesThis paragraph is enacted by Congress—(i)as an exercise of the rulemaking power of the Senate and the House of Representatives,
			 respectively, and is deemed to be part of the rules of each house,
			 respectively, but applicable only with respect to the procedure to be
			 followed in the House in the case of a bill, resolution, amendment, or
			 conference report under this paragraph, and it supersedes other rules only
			 to the extent that it is inconsistent with such rules; and(ii)with full recognition of the constitutional right of either House to change the rules (so far as
			 they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House..204.Gulf of Mexico red snapper catch limits; repealSection 407 (16 U.S.C. 1883) is amended by striking subsection (d).
			
